Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Claim 2 is cancelled.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and includes a cylindrical part that surrounds the guide” (lines 19-20) renders the claim indefinite as it is unclear what claim element includes a cylindrical part that surrounds the guide.  For examination purposes it is assumed that the guide cap includes a cylindrical part that surrounds the guide.
Claims 3-5 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0263800) (hereafter Lee 2014), and further in view of Lee (US 2014/0027522) (hereafter Lee 2014).
Regarding claim 1, Lee 2013 discloses an electronic thermostat configured to control flow of a coolant by using a piston (400) reciprocating in response to expansion and contraction of a thermally expandable material (210) (Paragraph 66), the electronic thermostat comprising:
A casing (200) having a space defined therein to accommodate the thermally expandable material (Figure 2),
A heater (300) inserted into the thermally expandable material filled in the space of the casing (Figure 2) and generating heat upon application of an external power source (Paragraph 76),
A guide (Annotated Figure 2: At least defined by element 410) provided at a lower portion of the casing and bearing an expansion pressure of the thermally expandable material that expands (Figure 2 and Paragraph 77),
The piston provided to be movable upward and downward along an inner peripheral surface of the guide (Figure 2 and Paragraphs 77, 79),
A sealing member (420) provided at a lower end portion of the casing and sealing the thermally expandable material in the casing (Figure 2 and Paragraph 65),
A guide cap (Defined by 700 and 710) provided to be movable upward and downward on a passage of the coolant along an outer peripheral surface of the guide by a pressing force exerted thereon by the piston (Figure 2 and Paragraphs 69, 70),

A valve (500) coupled to the guide cap to open and close the passage (Figure 2 and Paragraph 67), where the guide cap has a discharge hole formed at a lower end thereof (Annotated figure 2: The guide cap has an opening corresponding to P2 in addition to plural peripheral openings).  While Lee 2013 discloses that the guide cap has a part that surrounds the guide (Annotated figure 2), and while Lee 2013 discloses the guide as cylindrical (Paragraph 65), Lee 2013 does not explicitly teach or disclose the part [of the guide cap] as cylindrical.
Lee 2014 (Figure 2) teaches a thermostat, comprising: a guide cap (Defined by 300) and a guide (Defined by a structure including elements 50, 51, 52, 53, and 500), where the guide cap is cylindrical (Paragraph 51).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the guide cap as disclosed by Lee 2013 with a cylindrical shape as taught by Lee 2014 to facilitate manufacturing of a thermostat by forming a guide cap with a shape that facilitates the positioning of a spring around the guide cap (Paragraph 51 of Lee 2014).  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Further, while Lee 2013 discloses that the part [of the guide cap] is in contact with and surrounds the guide (Annotated figure 2), Lee 2013 does not explicitly teach or disclose that an inner surface of the part in the guide cap includes a groove horizontally 
Lee 2014 (Figure 1) teaches a thermostat, comprising: a guide cap (6) and a guide (Annotated Figure 1), where a ring-shaped member is provided between the guide cap and the guide (Annotated figure 1), where the guide cap includes a part that surrounds the guide (Annotated Figure 1), and where an inner surface of the part of the guide cap includes a groove horizontally formed along an upper portion of the inner surface, and the ring-shaped member is inserted in the groove (Annotated Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a ring-shaped member within a groove as taught by Lee 2014 at a location of contact between a guide cap and a guide as disclosed by Lee 2013 to improve thermostat service life by providing a pliable wear resistant seal between a guide cap and a guide.


    PNG
    media_image1.png
    554
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    549
    media_image2.png
    Greyscale


Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2013 (US 2013/0263800) and Lee (US 2014/0027522), and further in view of Iwasaki (US 2009/0140055).
Regarding claims 3, 4, and 5, Lee 2013 discloses an electronic thermostat as discussed above.  While Lee 2013 discloses a cylindrical guide (i.e. 410) and piston (i.e. 400) that move with respect to each other (Paragraph 65), Lee 2013 does not teach or disclose a seal cap.
Iwasaki teaches a thermostatic element configured to reciprocate in response to expansion and contraction of a thermally expandable material (15a), the thermostat comprising: a piston (7c) and a guide (7b) where (claim 3) the guide has a seal cap mounted to a lower end thereof (Annotated Figure 3), where (claim 4) the seal cap includes a sealing portion (Annotated Figure 3) being in surface contact with an outer peripheral surface of the piston (Annotated Figure 3) and a coupling portion (Annotated Figure 3) coupled to the lower end of the guide (Annotated Figure 3), where the coupling portion has a groove structure (Annotated Figure 3) centrally formed on an inner peripheral surface of the seal cap (Annotated Figure 3), and where the guide has a protrusion (Annotated Figure 3) formed at the lower end thereof to correspond to the groove structure (Annotated Figure 3), and where (claim 5) the groove structure and the protrusion are configured such that an inner diameter and an outer diameter thereof increase upward (i.e. dependent upon orientation) respectively (Annotated Figure 3: The groove structure and the protrusion have corresponding, tapering diameters).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the cylindrical guide and piston as disclosed by Lee 


    PNG
    media_image3.png
    271
    435
    media_image3.png
    Greyscale



Response to Arguments
It is noted that the Applicant’s 10/1/2021 Request for Continued Examination does not contain any new arguments in addition to those presented in the 9/8/2021 Response After Final.
Regarding the arguments (as presented in the 9/8/2021 Response After Final) that Lee et al. does not anticipate amended claim 1 in that Lee et al. does not teach or disclose a cylindrical guide cap and a ring-shaped member that is received within a groove, applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763